DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

It is noted that the Examiner for the instant Application has changed.

Priority
This application claims the benefit of priority of U.S. Provisional Patent Application No. 62/652,267 filed on 4/3/2018.  The effective filing date for the instant Application is 4/3/2018.  It is noted that the effective filing date of one or more claims may change in future Actions due to amendments or further review of the priority document(s).

Election/Restrictions 
Applicant’s response dated 2/15/2022, which elected Group 1 (claims 1-8 and 18) and the species SEQ ID NO: 6 and the TRS sequence DKGXaPXbVQX1VVX2, without traverse, is acknowledged.  Claims 9-17 and 19-28 are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a non-elected invention.  

Formal Matters
The amendment to the specification filed with the response to the Restriction Requirement dated 2/15/2022 is acknowledged and entered into the record.  Claims 1-28 are pending.  As noted above, claims 9-17 and 19-28 are withdrawn from further consideration at this time.  Claims 1-8 and 18 has been examined on the merits with respect to the elected species.

Objection to the Drawings
The drawings filed 4/3/2019 are objected to since Fig. 3A appears to have amino acid sequence motifs that are so small they are not discernible.  Also Fig. 3B has possible amino acids at positions 3, 8, 12, and 17 that are not discernible.  Also Figs. 5A and 5B have possible amino acids that are not discernible within the sequence above the consensus sequence in the figures.  Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office Action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d).  If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action.  The objection to the drawings will not be held in abeyance.
Claim Rejection - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to nonstatutory subject matter.  
In view of the analysis below, the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the judicial exception (i.e., a natural product) indicated in the claims, below.  
The claims are analyzed for eligibility in accordance with their broadest reasonable interpretation.  All of the claims are directed to a statutory category, e.g., a composition (Step 1: YES).  
The next part of the analysis involves whether the claimed invention recites or is directed to one or more judicial exceptions (Step 2A).
As indicated in the art rejections below, the proteins or polypeptides within claims 1-8 and 18 are directed to a naturally-occurring proteins or polypeptides, whether isolated, synthetic or recombinant or not, are not patent-eligible. 
Additionally, the claims as exemplified by claim 2, recite a small common core sequence of DKGXaPXbVQX1VVX2 (SEQ ID NO:6); wherein X1 comprises 1-7 amino acid residues comprising at least one hydrophobic amino acid residue, at least one charged amino acid residue, and/or at least one polar amino acid residue.  Further, X2 comprises 0 to 4 polar, hydrophobic, and/or charged amino acid residues, X3 comprises 0 to 5 polar, hydrophobic and/or charged amino acid residues, X4 comprises 1 to 7 amino acids comprising at least one hydrophobic residue, at least one charged residue, and/or at least one polar residue, and Xa and Xb each comprises 0-2 charged or polar amino acid residues.  The claimed invention is directed to a tandem repeat (target recognition sequence).  
In view of the above, the claimed invention recites or is directed to one or more judicial exceptions (Step 2A:  Yes). 
The final part of the analysis involves whether the claimed invention, as a whole, recite something “significantly more” than the judicial exceptions.  
This judicial exception is not integrated into a practical application since the present claims are drawn to a product, a composition.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception since no other structure or components are required by the claims.  As is recognized by the instant specification paragraph 41 (see also Fig. 1), the specification indicates the fact that the common core structure comes from mining naturally occurring polypeptide sequences found in UniProt.
AAY85953
ID   AAY85953 standard; protein; 673 AA.
AC   AAY85953;
DT   10-APR-2000  (first entry)
DE   S. pneumoniae derived protein #162.
KW   Treatment; prevention; disease; diagnosis; gene therapy; screening; bacterial; antimicrobial; antibiotic; pathogenesis; infection.
OS   Streptococcus pneumoniae.
CC PN   WO9806734-A1.
CC PD   19-FEB-1998.
CC PF   15-AUG-1997;   97WO-US014436.
PR   16-AUG-1996;   96US-0024022P.
CC PA   (SMIK ) SMITHKLINE BEECHAM CORP.
CC PI   Black MT,  Hodgson JE,  Knowles DJC,  Lonetto MA,  Nicholas RO;
CC PI   Stodola RK;
DR   WPI; 1998-159452/14.
DR   N-PSDB; AAZ96307.
CC PT   Streptococcus pneumoniae proteins and related DNA - useful for screening compounds for antibacterial activity.
Claim 5; Page 449-450; 640pp; English.
CC   This invention describes novel isolated Streptococcus pneumoniae polynucleotides (see AAZ96173-Z96494) and their encoded proteins (see AAY85792-Y86182). The DNA, vectors and host cells described in the method of the invention are useful for the recombinant expression of the polypeptides. The polypeptides are useful for treatment or prevention of disease, or diagnosis of disease related to expression or activity of such a polypeptide. They can also be used to screen for compounds which interact with and inhibit or activate such a polypeptide. The polypeptides (or DNA encoding them, via gene therapy) are also useful for inducing an immunological response in a mammal. The antagonists are useful to inhibit such bacterial polypeptides. The polypeptides are particularly useful to identify antimicrobial compounds and antibiotics. They are also useful to determine their role in pathogenesis of infection, dysfunction and disease
SQ   Sequence 673 AA;
Query Match               81.2%; Score 45.5;  DB 1;  Length 673;
Best Local Similarity   64.7%;  
Matches 11; Conservative 1; Mismatches 0; Indels 5;  Gaps 1;

Qy          1 DKGVPEVQX-----VVT 12
              ||||||||:     |||
Db        431 DKGVPEVQPALSEAVVT 447

As noted above, the claimed invention, as exemplified by claim 2 is directed to a naturally occurring polypeptide or protein from Streptococcus pneumoniae that is a tandem repeat (target recognition sequence) without significantly more.  
Accordingly, such elements discussed above are not significantly more than the indicated judicial exceptions (Step 2B: NO).
Accordingly, claims 1-8 and 18 are directed to an exception (Step 2A: YES) and since the claim does not include any additional features that could add significantly more to the exception as discussed above (Step 2B: NO), the claim does not qualify as eligible subject matter, and is rejected under 35 U.S.C. § 101.

Claim Rejection - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claim 2 is directed to an engineered protein or peptide where the one or more engineered target recognition sequences comprises SEQ ID NO:6, where X1 comprises 1-7 amino acid residues comprising at least one hydrophobic amino acid residue, at least one charged amino acid residue, and/or at least one polar amino acid residue.  Further, X2, X3, X4, Xa and Xb are similarly situated where X2 comprises 0 to 4 polar, hydrophobic, and/or charged amino acid residues, X3 comprises 0 to 5 polar, hydrophobic and/or charged amino acid residues, X4 comprises 1 to 7 amino acids comprising at least one hydrophobic residue, at least one charged residue, and/or at least one polar residue, Xa and Xb each comprises 0-2 charged or polar amino acid residues.
The claim is unclear with respect to X1  and X4, since X1  and X4 can be one amino acid (in view of the “and” alternative) where this amino acid is at least one hydrophobic amino acid residue, at least one charged amino acid residue, and at least one polar amino acid residue, where such an amino acid residue having all such properties does not exist.  
The claim is also unclear with respect to X2 and X3, since X2 and X3 can be one amino acid (in view of the “and” alternative) where this amino acid is a polar, hydrophobic, and charged amino acid residue, where such an amino acid residue having all such properties does not exist.  
Further, Xa and Xb are similarly situated when there is one amino acid.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
Claim 1 broadly claims an engineered protein or polypeptide that comprises one or more engineered target recognition sequences.  Absent a definition by the Applicant, terms (e.g., target recognition sequences or engineered target recognition sequences, or a delivery system) are given their broadest reasonable interpretation.  The broadest reasonable interpretation for claim 1 is that an engineered protein or polypeptide that comprises one or more engineered target recognition sequences can be any engineered protein or polypeptide with any engineered catalytic activity.  For claim 18, the broadest reasonable interpretation for a delivery system is an engineered protein or polypeptide that is in any physical form (e.g., in a solution, a particle, in a cell or expression system, etc.)
Claim Rejections - 35 U.S.C. § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5 and 18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Zhong et al. (Biotechnology and Bioengineering, Vol. 104, No. 5, pp. 862-870; 2009).
Regarding claims 1, 3-5 and 18, in view of the above claim interpretation, Zhong teaches a protease, a thermophilic subtilase (i.e., a serine protease), with improved caseinolytic activity, where by directed evolution and subsequent site-directed mutagenesis, cold-adapted variants of WF146 protease, a thermophilic subtilase, was successfully engineered (Title; Abstract).  Zhong teaches a four-amino acid substitution variant RTN29 (i.e., an engineered protein, an engineered serine protease) displayed a six-fold increase in caseinolytic activity at approximately 15°C lower than the optimum range of 15-25 °C (Abstract).  All mutations (S100P, G108S, D114G, M137T, T153A, and S246N) identified in the cold adapted variants occurred within or near the substrate binding region (i.e., a functional domain, a target recognition sequence based on catalytic activity; Abstract).  Homology modeling and structural analysis demonstrated that these mutations led to an increase in mobility of substrate-binding region and a modulation of substrate specificity, which seemed to account for the improvement of the enzyme’s catalytic activity toward macromolecular substrates at lower temperatures (i.e., a functional domain, a target recognition sequence based on catalytic activity; Abstract).  Zhong teaches that the purified recombinant enzymes were suspended in a buffer (i.e., buffer A, a delivery system; page 864, column 1, paragraphs 2 and 3).
In view of the above, Zhong anticipates claims 1, 3-5 and 18.

Claims 1, 3, 4, 6 and 18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Tatsumi et al. (Journal of Biochemistry, Vol. 141, pp. 835-842; 2007).
Regarding claims 1, 3, 4, 6 and 18, in view of the above claim interpretation, Tatsumi teaches a protease, thermolysin is a thermostable neutral metalloproteinase (metalloprotease) produced in the culture broth of Bacillus thermoproteolyticus (page 835, column 1, paragraph 1).  Thermolysin requires one zinc ion for enzyme activity and four calcium ions for structural stability, and catalyses specifically the hydrolysis of peptide bonds containing hydrophobic amino acid residues (page 835, column 1, paragraph 1; i.e., a functional domain, a target recognition sequence based on catalytic activity).  
Tatsumi teaches that since the npr gene encoding thermolysin was first cloned from B. thermoproteolyticus, site-directed mutagenesis experiments of thermolysin have been extensively performed (page 836, column 1, paragraph 2).  Thermolysin-like protease (TLP-ste), a neutral protease from B. stearothermophilus that consists of 319 amino acid residues and differs from thermolysin at 44 of 319 residues, has also been used for the same purpose (page 836, column 1, paragraph 2).  Glu143 and His231 were demonstrated to play significant catalytic roles as predicted by structural data (page 836, column 1, paragraph 2).  Mutant enzymes with improved activity, improved stability or modified pH-activity profile have been generated by the mutations in the vicinity of the active site or the N-terminal domain of thermolysin (page 836, column 1, paragraph 2; i.e., a functional domain, a target recognition sequence based on catalytic activity).  
Tatsumi teaches modifying the activity and stability of thermolysin by site-directed mutagenesis of the surface residues, where Gln128 and Gln225 were selected as the residues to be mutated (page 836, column 1, paragraph 3; Fig. 1; i.e., an engineered protein, an engineered metalloprotease).  Site-directed mutagenesis was carried out and nucleotide sequences of mutated thermolysin genes were verified (page 836, column 2, paragraph 2).  Nine single mutants [Q128K (Gln128 is replaced with Lys), Q128E, Q128A, Q225K, Q225R, Q225E, Q225D, Q225A and Q225V] were constructed by site-directed mutagenesis (Abstract; i.e., an engineered protein, an engineered metalloprotease). 
Mutant thermolysins were produced in an E. coli expression system (i.e., a delivery system) where the mutant thermolysins were expressed, produced via fermentation and purification of the wild-type thermolysin and mutant enzymes were performed in which active and mature thermolysin were purified to homogeneity (page 837, column 2, paragraph 2; an engineered protein, an engineered metalloprotease).  No appreciable changes were observed in UV spectra between the wild-type and mutant thermolysins, suggesting that all mutant thermolysins did not suffer from any drastic structural changes (page 837, column 2, paragraph 2).  The mutant thermolysins were then characterized for their activities and thermal stabilities (page 836, column 1, paragraph 3).  Mutational changes in catalytic activity were found only in the mutant thermolysins having a hydrophobic residue at the position 225 (Q225A and Q225V; Abstract; i.e., an engineered protein, an engineered metalloprotease,  a functional domain, a target recognition sequence based on catalytic activity).  In the hydrolysis of a neutral substrate (FAGLA), the alkaline pKa value of Q225A is than that of the wild-type thermolysin (Abstract).  The kcat/Km value of the wild-type enzyme is enhanced 14 times with 4M NaCl, and those of Q225A and Q225V are enhanced 10 and 19 times, respectively (Abstract).  In the hydrolysis of a negatively charged substrate ZDFM, unlike FAGLA, the initial velocities of Q225A and Q225V decreased to 30 and 50% of that of the wild-type enzyme, respectively (Abstract).  
Tatsumi teaches that the replacement of the uncharged polar amino acid residue Gln225 at the surface of thermolysin by a hydrophobic aliphatic amino acid (Ala or Val), but not a positively charged (Lys or Arg) or a negatively charged (Glu or Asp) amino acid, resulted in multiple changes in activity (page 838, column 2, paragraph 3).  Tatsumi teaches that the findings indicate that even a single mutation at the thermolysin surface induces changes in the electrostatic environment in the active site and affects the activity (Abstract; i.e., an engineered protein, an engineered metalloprotease,  a functional domain, a target recognition sequence based on catalytic activity).  ).
In view of the above, Tatsumi anticipates claims 1, 3, 4, 6 and 18.

Claims 1, 3, 4, 6-8 and 18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Wani et al. (Infection and Immunity, Vol. 64, No. 10, pp. 3967-3974; 1996).
Regarding claims 1, 3, 4, 6-8 and 18, in view of the above claim interpretation, Wani teaches that pneumococcus expresses a protease that hydrolyzes human immunoglobulin A1 (IgA1; Abstract).  IgA1 protease has been characterized for a number of bacteria, including Neisseria gonorrhoeae, Neisseria meningitidis, Haemophilus influenzae, Bacteroides melanogenicus and Streptococcus sanguis (page 3967, column 1, paragraph 1).  Although each of these enzymes hydrolyzes human IgA1, these proteases represent several classes of molecules with different catalytic mechanisms (serine protease, thiol-activated protease, and metalloprotease) and distinct sites of cleavage within the heavy-chain hinge region (page 3967, column 1, paragraph 1).  
Wani teaches that a gene for IgA1 protease was identified from pneumococcal DNA because of the effect of its overexpression on the colony morphology of Streptococcus pneumoniae (Abstract).  The deduced 1,964-amino-acid sequence is highly homologous to that of the IgA1 protease from Streptococcus sanguis (Abstract).  
Wani also teaches there were three hydrophobic regions near the N terminus, from amino acids 10 to 45, 103 to 125, and 133 to 162 where the first hydrophobic region could function as a typical prokaryotic signal sequence (i.e., the protein  or polypeptide comprises a signal peptide; page 3969, column 2, paragraph 3; Fig. 3).  
The similarity to the S. sanguis enzyme and the presence of a putative zinc-binding site suggest that the pneumococcal enzyme is a metalloprotease (page 3967, column 1, paragraph 1; an protease, a metalloprotease).  The two streptococcal sequences differ in a hydrophilic region with 10 tandem repeats of a 20-mer in S. sanguis, which is replaced by a similar but less repetitive sequence in S. pneumoniae (Abstract; Fig. 3; a functional domain, target recognition sequences).  Antiserum reactive with the pneumococcal IgA1 protease was used to demonstrate that the majority of the protein is cell associated (i.e. a delivery system).  The expression and function of this gene were confirmed by insertional mutagenesis (Abstract; a delivery system; an engineered protein, an engineered metalloprotease, a functional domain, a target recognition sequence based on catalytic activity).  Interruption of the chromosomal gene resulted in loss of expression of an approximately 200-kDa protein and complete elimination of detectable IgA1 protease activity (i.e., an engineered protein, an engineered metalloprotease, a functional domain, a target recognition sequence based on catalytic activity).
In view of the above, Wani anticipates claims 1, 3, 4, 6-8 and 18.

Claims 1, 2 and 18 are rejected under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by Black et al. (WO 9806734;1998).
For claims 1, 2 and 18, in view of the above claim interpretation and the transitional phrase comprising, Black teaches novel isolated Streptococcus pneumoniae polynucleotides and their encoded proteins (page 12, line 25, to page 14, line 5; SEQ ID NO 484, pages 431-450).  The DNA, vectors and host cells described in the method of the invention are useful for the recombinant expression of the polypeptides (i.e., a delivery system; page 19, line 4, to page 20, line 10). 
Black teaches a protein or polypeptide including a protein target recognition sequence motif including protein or polypeptides with the sequence of DKGXaPXbVQX1VVX2 (SEQ ID NO:6); wherein X1 comprises 1-7 amino acid residues comprising at least one hydrophobic amino acid residue, at least one charged amino acid residue, and/or at least one polar amino acid residue.  Further, X2 comprises 0 to 4 polar, hydrophobic, and/or charged amino acid residues, X3 comprises 0 to 5 polar, hydrophobic and/or charged amino acid residues, X4 comprises 1 to 7 amino acids comprising at least one hydrophobic residue, at least one charged residue, and/or at least one polar residue, and Xa and Xb each comprises 0-2 charged or polar amino acid residues.  
Black teaches a protein or polypeptide including a protein target recognition sequence motif including protein or polypeptides with the sequence of DKGXaPXbVQX1VVX2:
AAY85953
ID   AAY85953 standard; protein; 673 AA.
AC   AAY85953;
DT   10-APR-2000  (first entry)
DE   S. pneumoniae derived protein #162.
KW   Treatment; prevention; disease; diagnosis; gene therapy; screening; bacterial; antimicrobial; antibiotic; pathogenesis; infection.
OS   Streptococcus pneumoniae.
CC PN   WO9806734-A1.
CC PD   19-FEB-1998.
CC PF   15-AUG-1997;   97WO-US014436.
PR   16-AUG-1996;   96US-0024022P.
CC PA   (SMIK ) SMITHKLINE BEECHAM CORP.
CC PI   Black MT,  Hodgson JE,  Knowles DJC,  Lonetto MA,  Nicholas RO;
CC PI   Stodola RK;
DR   WPI; 1998-159452/14.
DR   N-PSDB; AAZ96307.
CC PT   Streptococcus pneumoniae proteins and related DNA - useful for screening compounds for antibacterial activity.
Claim 5; Page 449-450; 640pp; English.
CC   This invention describes novel isolated Streptococcus pneumoniae polynucleotides (see AAZ96173-Z96494) and their encoded proteins (see AAY85792-Y86182). The DNA, vectors and host cells described in the method of the invention are useful for the recombinant expression of the polypeptides. The polypeptides are useful for treatment or prevention of disease, or diagnosis of disease related to expression or activity of such a polypeptide. They can also be used to screen for compounds which interact with and inhibit or activate such a polypeptide. The polypeptides (or DNA encoding them, via gene therapy) are also useful for inducing an immunological response in a mammal. The antagonists are useful to inhibit such bacterial polypeptides. The polypeptides are particularly useful to identify antimicrobial compounds and antibiotics. They are also useful to determine their role in pathogenesis of infection, dysfunction and disease
SQ   Sequence 673 AA;
Query Match             81.2%; Score 45.5;  DB 1;  Length 673;
Best Local Similarity   64.7%;  
Matches 11; Conservative 1; Mismatches 0; Indels 5;  Gaps 1;

Qy          1 DKGVPEVQX-----VVT 12
              ||||||||:     |||
Db        431 DKGVPEVQPALSEAVVT 447

Accordingly, the teachings of Black anticipate the presently claimed protein or polypeptides within claims 1, 2 and 18.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b). 
See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
It is further noted that the following double-patenting rejections will not be held in abeyance.  See 37 CFR § 1.111(b), which allows that some objections may be held in abeyance but includes no provision for holding rejections in abeyance.  Section 1.111(b) also requires Applicant to respond to each rejection with “arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”  For each rejection, for example, Applicant might provide a proper terminal disclaimer (or at least indicate a willingness to submit one when double patenting is the only remaining issue); explain why the rejection is overcome by amendments; provide convincing arguments that the rejection was made in error; and/or explain why amendments or claim cancellations in the copending applications have rendered the rejection moot. If any of the conflicting pending applications matures to a patent, modifying the rejection to account for claim-number changes will not constitute a new ground of rejection.  

Claims 1, 3 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4 and 7 of U.S. Patent No. 10,968,257.  
Although the conflicting claims are not identical, they are not patentably distinct from each other.  
U.S. Patent No. 10,968,257 claim 1 is directed to an engineered protein or polypeptide comprising one or more engineered, heterologous Photorhabdus tandem repeat protein target recognition sequence (TRS) motifs, which reads  on instant claim 1 which is directed to an engineered protein or polypeptide comprising one or more engineered target recognition sequences ( i.e., tandem repeats).
Dependent claim 4 is directed to the engineered protein or polypeptide of claim 1, where the protein or polypeptide comprises a functional domain, which reads on instant claim 3.
Dependent claim 7 is directed to a delivery system comprising the protein or polypeptide of claim 1, which reads on instant claim 18.
Thus, claim 1 of U.S Patent No. 10,968,257 fully encompass the limitations of the instant claims; therefore a one-way determination of obviousness double patenting has been established.
Accordingly, claims 1, 3 and 18 of the instant Application encompass and/or are encompassed by claims 1, 4 and 7 of U.S. Patent No. 10,968,257.

Conclusion

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653